      Case 2:19-cv-09803-SSV-JCW Document 9 Filed 05/06/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 RICHARD B. LAY                                               CIVIL ACTION
 VERSUS                                                       NO. 19-9803
 S.W. “SANDY” MCCAIN, WARDEN                                  SECTION “R”(2)

                                      ORDER

      The previously imposed stay has been lifted, and this habeas corpus case under 28

U.S.C. § 2254 has been reopened by order of the district judge. Record Doc. No. 8.

Accordingly,

      IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of this

application and this Order on the Attorney General for the State of Louisiana and the

District Attorney and the Clerk of Court for Washington Parish, Louisiana.

      IT IS ORDERED that the Attorney General and District Attorney file an answer

to the application, together with a legal memorandum of authorities in support of the

answer, no later than June 21, 2019. The answer shall state whether petitioner has

exhausted state remedies, including any post-conviction remedies available to petitioner

under Louisiana law and petitioner’s right of appeal both from the judgment of

conviction and from any adverse judgment or order in the post-conviction proceedings.

The answer shall further set forth the dates of filing and disposition of each appeal and

post-conviction application and whether the 1-year period of limitation for filing this

petition has expired.
      Case 2:19-cv-09803-SSV-JCW Document 9 Filed 05/06/19 Page 2 of 2



       IT IS ORDERED that the District Attorney for Washington Parish, Louisiana

shall file with the Court, no later than June 21, 2019, a certified copy of the entire state

court record. This shall include all pleadings, briefs, memoranda, and other

documents filed in connection with any application for post-conviction relief or

appeal, transcripts of all proceedings held in any state court, and all state court

dispositions. In the event the District Attorney is unable to produce any of these

documents, he shall advise the Court in writing as to the reason why he is unable to do

so.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary

precautions to assure that the state court record is not damaged or destroyed and shall,

within ninety (90) days of the finality of these proceedings, including any appellate

proceedings, return the state court record to the Clerk of Court for Washington Parish,

Louisiana.

       All state court documents which are to be filed pursuant to this Order should be

addressed to the Office of the Clerk, Pro Se Unit, United States District Court, 500

Poydras Street, Room C-151, New Orleans, Louisiana, 70130.

                                                          6th
                          New Orleans, Louisiana, this __________ day of May, 2019.




                                                     JOSEPH C. WILKINSON, JR.
                                                 UNITED STATES MAGISTRATE JUDGE

                                             2
